240 Md. 712 (1965)
213 A.2d 748
SNOW ET UX.
v.
WATSON
[No. 419, September Term, 1964.]
Court of Appeals of Maryland.
Decided October 22, 1965.
*713 The cause was argued before PRESCOTT, C.J., and HAMMOND, HORNEY, MARBURY and OPPENHEIMER, JJ., and FOSTER and JONES, JJ., Associate Judges of the Eighth Judicial Circuit, both specially assigned.
Thomas J. Wohlgemuth, with whom were Smith & Wohlgemuth on the brief, for the appellants.
John A. Blondell for the appellee.
PER CURIAM:
This appeal involves the custody of two children; one 7 years of age; the other 5. We have repeatedly stated that in such cases the paramount issue to be determined is what will best subserve the interest of the children. In most cases of this nature, the parties (in the one at bar, the maternal grandparents v. the father) make a satisfactory record for the courts so that that issue may be decided; but, when they do not, the trial courts, sua sponte may require the production of additional evidence, and may order investigations and reports from available state and local agencies.
In the instant case, there has been improperly included in the record extract a report from the Department of Welfare of the State of West Virginia in the nature of a letter from a Social Worker of that Department to Chief Judge Evelyn Smith of the Orphans' Court of Anne Arundel County. She, of course, was not sitting in the case, and the letter was not offered or received into evidence. The letter is clearly not properly before us.
The solicitor for the appellants requested the trial court to have investigations made by official public agencies of both Anne Arundel County and the State of West Virginia, the father's home.
It would serve no useful purpose, at this time, to set forth the evidence adduced below. Suffice it to say that it sorely lacked the ingredients necessary to bring before the court a full disclosure of the crucial matters essential to a proper disposition *714 of a custody case. The trial judge, we think, should have granted the request of appellants' solicitor, and had a full investigation made of the grandparents' home, their living conditions, educational facilities that would be available to the children, etc., and a like investigation made of the father's home, living conditions, etc. We will, therefore, remand the case, pursuant to Maryland Rule 871 a, without affirmance or reversal for further proceedings, wherein the parties shall have the opportunity, if they desire, to offer additional evidence, and the court shall obtain reports from the proper available official agencies.
This ruling makes it unnecessary to act further upon appellee's "motion to correct record."
Case remanded without affirmance or reversal for further proceedings; costs to abide the result.